DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 12/1/2021, is acknowledged. Claims 1-2 are amended; claims 4-6 and 8 are amended.  No new matter is present. Claims 1-3 and 9-21 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18 is amended as follows: “The strip or plate of claim 15, 
Allowable Subject Matter
Claims 1-3 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method of making a copper-nickel-tin alloy strip or plate, the alloy comprising at least 8 wt% nickel, wherein the method comprises a first cold reduction, first annealing, second cold reduction, second annealing, third cold reduction, third annealing, and final cold reduction in the respectively claimed reduction percentages and temperatures, wherein the resulting strip or plate has a Sz of 75 micro-inches or less when measured as instantly claimed.  In addition, the prior art of record fails to teach a copper alloy strip or plate with the claimed composition and Sz value.  Closest prior art Ababneh ’858 and ’180 fail to teach first, second, and third cold reductions and annealing steps at the specifically required reduction percentages and temperatures and are silent as to a Sz value.  The instant specification demonstrates that the claimed method is critical to achieving the claimed Sz value, and therefore, Ababneh ’858 and ’180 would not be expected to inherently result in a copper alloy strip or plate with said value. As a result, the rejections under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735